Citation Nr: 1047080	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Grave's disease prior to August 29, 2007, and to a rating in 
excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active military service from July 1995 to June 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
Subsequently, jurisdiction was transferred to the RO in Boise, 
Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was provided a VA medical examination in April 2010.  
At the examination the Veteran reported treatment by an outside 
physician for his Grave's disease.  The record does not contain 
any private medical records and the Veteran's claim must be 
remanded so that these private records can be considered in 
rating the Veteran's Grave's disease.  See 38 C.F.R. 
§ 3.159(c)(1).  

The Board further notes that the April 2010 VA examination report 
does not give a clear description of the symptoms resulting from 
the Veteran's Grave's disease.  This examination report is 
inadequate for rating purposes and the Veteran must be provided a 
new VA examination.  38 C.F.R. § 4.2 (2010).

The Veteran's updated VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records 
dated from August 2010 to present.

2.  Provide the Veteran the necessary 
authorization forms so that copies of his 
private medical records relating to Grave's 
disease may be obtained.

3.  Afford the Veteran a VA examination to 
determine the extent and severity of his 
service-connected Grave's disease.  The 
claims folders must be made available to the 
examiner.  All necessary tests and studies 
are to be performed, and all findings are to 
be reported in detail.  The examiner should 
state whether the Veteran is currently 
hyperthyroid or hypothyroid.  The examiner 
should specifically identify all 
manifestations of the Veteran's Grave's 
disease.  

For each of the following symptoms, the 
examiner should specifically state whether or 
not the Veteran currently has such symptoms, 
and if so, state whether such symptoms are 
due to his service-connected Grave's disease:

(a)  Tachycardia,

(b)  Tachycardia of more than 100 beats a 
minute,

(c)  Tremor,

(d)  Increased pulse pressure or increased 
blood pressure, 

(e)  Fatigability,

(f)  Emotional instability, 

(g)  Muscular weakness,

(h)  Eye involvement, 

(i)  Loss or gain of weight, 

(j)  Sympathetic nervous system, 

(k)  Cardiovascular symptoms,

(l)  Gastrointestinal symptoms.

4.  When the above actions have been 
accomplished readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted issue a supplemental statement of 
the case, and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

